Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Temple Keller on 8/11/22.

The application has been amended as follows: 

On The Claims:
Please amend claim 1, claim 8 and claim 14 as follows:
1. (Currently Amended) An information handling system comprising:
a management controller configured to provide out-of-band management of the information handling system; 
wherein the management controller is configured to:
receive a user indication of a desired interface; and
set a target readiness level for the management controller based on the user indication;
wherein, upon a subsequent boot of the management controller, the target readiness level is configured to cause the management controller to prioritize initialization of the desired interface such that the desired interface is made ready prior to a different, non-desired interface; and
wherein, after booting to full readiness, the management controller is further configured to receive a user indication of a desired downgrade functionality of the management controller, [[and]] set a second target readiness level that is configured to dynamically shut down at least one service of the management controller that is not associated with the desired downgrade functionality, and operate the management controller with the second target readiness level without rebooting the management controller.

8. (Currently Amended) A method comprising:
in an information handling system comprising a management controller configured to provide out-of-band management of the information handling system:
the management controller receiving a user indication of a desired interface; and
the management controller setting a target readiness level for the management controller based on the user indication;
wherein, upon a subsequent boot of the management controller, the target readiness level is configured to cause the management controller to prioritize initialization of the desired interface such that the desired interface is made ready prior to a different, non-desired interface; and
wherein the method further comprises the management controller, after booting to full readiness, receiving a user indication of a desired downgrade functionality of the management controller, [[and]] setting a second target readiness level that is configured to dynamically shut down at least one service of the management controller that is not associated with the desired downgrade functionality, and operating the management controller with the second target readiness level without rebooting the management controller.

14. (Currently Amended) An article of manufacture comprising a non-transitory, computer-readable medium having computer-executable code thereon that is executable by a processor of a management controller of an information handling system, the management controller to provide out-of-management of the information handling system, the processor performing the steps for:
receiving a user indication of a desired interface; and
setting a target readiness level for the management controller based on the user indication;
wherein, upon a subsequent boot of the management controller, the target readiness level is configured to cause the management controller to prioritize initialization of the desired interface such that the desired interface is made ready prior to a different, non-desired interface; and
wherein, after booting to full readiness, the management controller is further configured to receive a user indication of a desired downgrade functionality of the management controller, [[and]] set a second target readiness level that is configured to dynamically shut down at least one service of the management controller that is not associated with the desired downgrade functionality, and operate the management controller with the second target readiness level without rebooting the management controller.

Conclusion
PTO-892 cites Powell et al and Munoz et al. Powel et al teach booting to a desired interface first with a limited readiness level and later to full readiness level ([0026]); Powell does not teach management controller providing OOB, receiving user indication of target readiness for subsequent boot, operating the management controller with a second target readiness level without rebooting the management controller along with other limitations of the claim. Munoz teaches shutting down service to operate the controller with a second readiness without rebooting the controller (Fig 2A and Fig 2B). Munoz does not teach any target readiness level for subsequent boot of a management controller that provides out of band management, user preferred downgrade functionality to operate the management controller. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186